Appeal from a judgment of the Supreme Court (Spargo, J.), entered August 11, 2004 in Albany County, which, in a proceeding pursuant to CPLR article 78, granted respondent’s motion to dismiss the petition for lack of personal jurisdiction.
Since the February 2003 determination giving rise to this CPLR article 78 proceeding, petitioner has reappeared before the Board of Parole and his request for parole release has again been denied. Given petitioner’s subsequent reappearance before the Board in March 2005, the instant matter must be dismissed as moot (see Matter of Ayala v New York State Bd. of Parole, 17 AD3d 946 [2005]).
Spain, J.P., Mugglin, Rose, Lahtinen and Kane, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.